Filed 9/19/16
                         CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                    DIVISION SIX


THE PEOPLE,                                               2d Crim. No. B269253
                                                       (Super. Ct. No. 15PT-00694)
     Plaintiff and Respondent,                          (San Luis Obispo County)

v.

DILLAN MICHAEL WOODS,

     Defendant and Appellant.




                A prisoner may be committed for treatment under the Mentally
Disordered Offender (MDO) Act if, among other things, he or she was sentenced to
prison for an enumerated crime of violence or an unenumerated crime involving the
use of force or violence or a threat to use force or violence likely to produce
substantial physical harm.1 In People v. Stevens (2015) 62 Cal. 4th 325 (Stevens),
our Supreme Court held that “in a commitment hearing under the MDO Act, the
People may not prove the facts underlying the commitment offense (that are
necessary to establish the qualifying offense) through a mental health expert’s
testimony.” (Id. at p. 339.)



         1 Pen. Code, § 2962, subd. (e)(2)(A)-(Q). All statutory references are to the
Penal Code.
              Appellant Dillan Michael Woods was declared an MDO based on his
conviction of resisting an executive officer (§ 69), an offense not specifically
enumerated in the MDO Act. The qualifying nature of the crime, however, was
established by evidence he pled guilty to a complaint expressly alleging that he used
force and violence in committing the offense. We reject appellant’s claim that
Stevens renders this evidence insufficient to support his MDO commitment. We
affirm.
                     FACTS AND PROCEDURAL HISTORY
              In 2014, appellant was convicted of resisting an executive officer and
was sentenced to two years in state prison. In October 2015, the Board of Parole
Hearings certified him for MDO treatment.
              Dr. Brandi Mathews conducted an evaluation of appellant and
reviewed his medical records and prior MDO evaluations. She also reviewed the
probation report and consulted with appellant's treating psychologist and
psychiatrist. Dr. Mathews concluded that appellant met the MDO criteria. On the
issue of appellant’s commitment offense, the People offered copies of the felony
complaint charging appellant with resisting an executive officer in violation of
section 69 and the abstract of judgment reflecting he was convicted by guilty plea of
that crime. The complaint states that appellant “did willfully and unlawfully
attempt by means of threats and violence to deter and prevent Contra Costa
Sheriff’s Office Deputies D. Roberts, J. Dyer, K. Emley, and J. Hiles, who were
executive officers, from performing a duty imposed upon the officers by law, and
knowingly resisted by the use of force and violence and by means of threats of
violence the executive officers in the performance of duty.” The complaint further
reflects that appellant was separately charged with committing a battery against
Deputy Roberts in violation of sections 242 and 243.



                                           2
              The prosecutor asked Dr. Mathews if she had determined whether
appellant’s commitment offense involved the use of force or violence (§ 2962, subd.
(e)(2)(P)) or an express or implied threat to use force or violence (id., subd.
(e)(2)(Q)). The court sustained appellant’s objection on the ground that Dr.
Mathews was not qualified to make that determination. The court also noted, “I
think you have an argument as we discussed at sidebar that [the commitment
offense] would qualify under subdivision (q) [of section 2962] . . . . [B]ut the only
evidence that you have on that . . . is an abstract of judgment.”
              At the conclusion of the hearing, the court found that appellant’s
commitment offense qualified him for MDO treatment “based on [him] having
either . . . used force or violence or threatened [sic].” The court further found that
the remaining MDO criteria had also been met and accordingly denied appellant’s
petition and ordered him committed for one year of treatment.
                                    DISCUSSION
              Appellant contends the evidence is insufficient to establish that his
conviction for resisting an executive officer (§ 69) is a qualifying offense under the
MDO Act. He claims the record fails to support a finding that his crime involved
either the actual use of force or violence (§ 2962, subd. (e)(2)(P)) or an express or
implied threat to use force or violence (id., subd. (e)(2)(Q)). We disagree.
              We review the trial court’s ruling under the substantial evidence
standard. We must affirm if the evidence, viewed in the light most favorable to the
judgment, could have led any rational trier of fact to make a finding that appellant’s
offense of resisting an executive officer involved the threat or use of force or
violence. (See People v. Clark (2000) 82 Cal. App. 4th 1072, 1082-1083; People v.
Martin (2005) 127 Cal. App. 4th 970, 975.)
              Although five of the six criteria for appellant’s MDO commitment
were established by expert testimony, the sixth—that he was sentenced to prison for


                                           3
a qualifying offense—was established by his plea to the specific allegations of the
accusatory pleading charging him with resisting an executive officer.2 “Section 69
can be violated in two ways: first, by attempting with threats or violence to deter an
officer from performing his or her duties; and second, by resisting an officer by
force or violence.” (People v. Campbell (2008) 233 Cal. App. 4th 148, 160.)
Appellant was charged with, and pled guilty to, both deterring and resisting. To
prove that the crime was a qualifying offense, the prosecution offered a copy of the
abstract of judgment reflecting appellant’s guilty plea conviction along with a copy
of the felony complaint alleging, among other things, that appellant had “knowingly
resisted by the use of force and violence and by means of threats and violence the
executive officers in the performance of duty.” (Italics added.)
              This evidence is sufficient to support the trial court’s finding that
appellant’s commitment offense was one “in which the prisoner used force or
violence” as set forth in subdivision (e)(2)(P) of section 2962. In arguing
otherwise, appellant notes the court appears to have agreed with the prosecution’s
assertion that section 69 “is a violent offense on its face” and that a mere conviction
of that crime qualifies a prisoner for treatment under both of the MDO Act’s
catchall provisions. Although we reject this assertion, we review the legal


       2 To establish that a prisoner is an MDO, “the People have the burden of
proving beyond a reasonable doubt [citation] six criteria: (1) the prisoner has been
sentenced to prison for a qualifying offense; (2) ‘[t]he prisoner has a severe mental
disorder’; (3) the disorder ‘is not in remission or cannot be kept in remission
without treatment’; (4) the disorder ‘was one of the causes of or was an aggravating
factor in the commission of [the] crime’; (5) ‘[t]he prisoner has been in treatment
for the . . . disorder for 90 days or more within the year prior to the prisoner’s parole
or release’; and (6) specified mental health professionals have evaluated the
prisoner and have found that criteria (2) through (4) are satisfied, and the chief
psychiatrist of the Department of Corrections and Rehabilitation has certified that
criteria (2) through (5) have been satisfied and also that ‘by reason of his or her . . .
disorder the prisoner represents a substantial danger of physical harm to others.’
[Citations.]” (People v. Baker (2012) 204 Cal. App. 4th 1234, 1243.)
                                           4
correctness of the trial court’s ruling, not its reasoning. (People v. Zapien (1993) 4
Cal. 4th 929, 976.)3
              Appellant also erroneously interprets the holding in Stevens to mean
that the People could not prove his commitment offense qualified him for MDO
treatment without offering admissible evidence of facts underlying the offense.
Stevens merely dictates that such facts cannot be proven through expert testimony.
The opinion did not contemplate a situation, like the present one, in which the
People offered documentary evidence that the prisoner admitted his commitment
offense involved the use of force or violence. The crime of resisting an executive
officer in violation of section 69, as charged here, included the use of force or
violence as an essential element. By pleading guilty, appellant admitted every
element of the charged crime. (In re Chavez (2003) 30 Cal. 4th 643, 649.) Because
he admitted using force and violence, proof of the underlying facts was not essential
to a finding that the crime involved the use of force or violence, as contemplated in
subdivision (e)(2)(P) of section 2962.




       3 The crime of deterring an officer by means of threat does not fall under
section 2962, subdivision (e)(2)(P), because it does not involve the actual use of
force or violence. Moreover, the crime would not fall under section 2962,
subdivision (e)(2)(Q)’s catchall provision unless the evidence established the
defendant “threatened another with the use of force or violence likely to produce
substantial physical harm in such a manner that a reasonable person would believe
and expect that the force or violence would be used. . . .” (Ibid.) Although the
provision goes on to clarify that “substantial physical harm shall not require proof
that the threatened act was likely to cause great or serious bodily injury” (ibid.), it
appears manifest that the requisite showing would require proof beyond the mere
fact of the conviction.
                                           5
             The judgment (MDO commitment order) is affirmed.
             CERTIFIED FOR PUBLICATION.




                                     PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                     6
                                Donald G. Umhofer, Judge
                       Superior Court County of San Luis Obispo
                            ______________________________


             Gerald J. Miller, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Eric J. Kohm, Deputy Attorney General, for
Plaintiff and Respondent.